Citation Nr: 1730980	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-18 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned.

In July 2015, May 2016, and February 2017 the Board remanded the issue on appeal.  


FINDING OF FACT

An acquired psychiatric disorder to include PTSD did not have its clinical onset in service and a psychosis did not manifest within the first post-service year.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A March 2005 letter from the RO provided notice of the evidence required to substantiate the claim for service connection for an acquired psychiatric disorder. Accordingly, the Board finds that the VA met its duty to notify the Veteran.

VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting the Veteran in obtaining service medical records, treatment records, and providing medical examinations when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO obtained the Veteran's service treatment records, and post-service treatment records.

In addition, the Veteran underwent VA psychiatric examinations in March 2008, April 2012, May 2016, and addendum psychiatric opinions in January 2014 and September 2015. These examinations are of record. 

As noted above, the issue was remanded for further development. In the February 2017 remand, the Board instructed the RO to schedule the Veteran for another psychiatric examination. The Veteran was scheduled for an examination in March 2017. The Veteran failed to report to this examination. 38 C.F.R. § 3.655 provides that when a claimant fails to report for an examination without good cause scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. Since the Veteran's claims arise from his disagreement with the denial of service connection for an acquired psychiatric disorder, these claims are original compensation claims. Therefore, if the Board finds that the Veteran failed to report for an examination without good cause, the claim shall be rated on the evidence of record and there is no further duty to assist. The Veteran did not provide a reason for failing to report to his examination thus VA has no further duty to assist. 

Also of record and considered in connection with the appeal is the transcript of the June 2014 Board hearing. The Board finds that the hearing was legally sufficient. See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

As noted in the introduction, the claim has been remanded for further development. In reviewing the record, the Board finds substantial compliance with the remand directives as concerns the issues of entitlement to a service connection for an acquired psychiatric, disorder to include PTSD. See Dyment v. West, 13 Vet. App. 141 (1999).

Accordingly the Board finds that the VA has met its duty to assist the Veteran with his claim.

II. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). The second and third elements may be established by showing continuity of symptomatology for certain specified diseases. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304 (f).

The law requires verification of a claimed stressor. Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor. See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 (1994). Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).

VA regulations require evaluation of mental disorders using the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-V). 38 C.F.R. §§ 4.125, 4.126. An interim final rule was issued on August 4, 2014, that replaced the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) with the DSM-V. However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. Application for the Veteran's benefits was in January 2007.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303 (b). 

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, and certain chronic diseases such as psychoses become manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. The disease need not be diagnosed within a presumptive period, it must be shown by acceptable medical or lay evidence, that there were characteristics manifestations of the disease to the required degree during that time. Id. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104 (a). Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence. Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

II. Acquired Psychiatric Disorder

The Veteran served active duty from June 1966 to June 1969. The Veteran's DD-214 states the Veteran has a Combat Infantryman's Badge. Therefore, the Board finds that the Veteran had combat service. The Veteran's service treatment records note on a May 1969 Report of Medical History of his separation examination that the Veteran reported he had suffered from depression or excessive worry and nervous trouble. His separation examination also notes that he suffered from frequently anxiety. 

The Veteran's post-service VA medical records indicate that the Veteran was first treated for a psychiatric condition in January 2007. The Veteran was diagnosed with depressive disorder not otherwise specified (NOS). The Veteran was referred to a PTSD clinic for further evaluation. In January 2007, the Veteran then underwent a psychiatric evaluation; the evaluation ruled out PTSD. In July 2009, the Veteran's treatment records indicate a history of PTSD. In January 2010, the Veteran's post-service treatment records indicate that the Veteran had a positive screen for PTSD. 

In November 2007, the Veteran stated that he was struck with fragments of a grenade in-service. The Veteran stated that stress and shock of being hit had been giving him more pressure than he could deal with.  

The Veteran underwent a VA psychiatric examination in March 2008. The examiner diagnosed the Veteran with depressive disorder.  During the examination the Veteran stated that when he returned from Vietnam he had numerous jobs and he would change jobs because he became too stressed. The Veteran stated he became uncomfortable around people and became depressed. The Veteran also stated he sometimes had difficulty sleeping. The examiner opined that the Veteran did not meet the DSM-IV criteria for PTSD.

The Veteran underwent another VA psychiatric examination in April 2012. The examiner opined that the Veteran did not meet the criteria for PTSD. The examiner diagnosed the Veteran with depressive disorder. 

An addendum VA psychiatric opinion was provided in January 2014. The examiner opined that it is not at least as likely as not that the Veteran's depressive disorder incurred in or was caused by his combat service. The examiner reasoned that there was no definite diagnosis of any mental condition in-service. The examiner stated that the Veteran did not seek medical treatment for a mental condition until 2007. The examiner reasoned that the lack of continuity of any mental treatment from service until 2007 did not substantiate any connection between his depressive disorder and the military service. 

Another addendum VA psychiatric opinion was provided in September 2015. The examiner opined that there is no relationship between his military service and his depression. The examiner reasoned that there is no mention in the service medical records that he suffered from any emotional distress or depression in service and that his mental health issues began in 2007. 

The Veteran underwent another VA psychiatric examination in May 2016. The examiner found that the Veteran did not meet the DSM-V diagnostic criteria for PTSD. The examiner opined that the Veteran does have a stressor, combat in Vietnam. However, the examiner found that the Veteran did not have persistent symptoms of frequent recollections of military related trauma and no hypervigilance. The examiner stated that the Veteran has been able to work consistently for most of his adult life post-military service, had 2-3 friends he socialized with, and was able to sleep 6-7 hours on a consistent basis. The examiner determined that the full criteria for a diagnosis of PTSD were not met.

The May 2016 examiner diagnosed the Veteran with an unspecific depressive disorder. The examiner opined that it is less likely than not that the Veteran's depressive disorder had its clinical onset during service or related to any in-service event or injury. The examiner also opined that with a reasonable degree of psychiatric certainty that the Veteran's report of being concerned about his eye injury, depression or excessive worry did not constitute a symptomatological entity that would satisfy the diagnostic criteria of a clinical proportion. The examiner reasoned that there was no report of seeking or receiving any mental health care or treatment during military service or immediately following discharge from military service. 

The Board remanded this issue in February 2017 to afford the Veteran a new VA psychiatric examination. Specifically, the Board asked the VA examiner to determine if the Veteran has PTSD and whether a diagnosis of PTSD is related to his combat service and/or service injuries. The examiner was also requested to opine on whether the Veteran's depressive disorder had its clinical onset during service or relate to any in-service disease, event, or injury. The examiner was to comment on the Veteran's service treatment records and that he had sustained a combat-related injury. Findings from this examination could have helped substantiate the Veteran's claim.  

Based upon the evidence of record, the Board finds that the Veteran does not currently have PTSD. The Board finds that the Veteran's stressor of experiencing combat in-service is supported by the evidence in the record. However, VA examinations in March 2008, April 2012, and May 2016 all found that the Veteran did not meet the diagnostic criteria for PTSD. The Board notes that the Veteran does have a positive PTSD screening in July 2009. The Board also notes that previous Board decisions found the VA examinations inadequate for adjudication and ordered a new examination. However, the Veteran failed to report for his scheduled examination in March 2017. The Board emphasizes that the duty to assist and provide the Veteran with a VA examination is a two-way street, and due to his failure attend the scheduled VA examination or provide a date for which he is able to attend to schedule VA examination, there is no further duty to provide any more VA examinations relating to this claim. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). Therefore, the Board finds that the three VA psychiatric opinions stating that the Veteran does not meet the DSM-IV and V criteria for PTSD outweigh the July 2009 PTSD screening. 

The Board finds that the Veteran has a current diagnosis of depressive disorder.  The Board finds that the Veteran did report that he had experienced depression, anxiety and/or excessive worry in-service. However, the Board finds that a preponderance of the evidence demonstrates that the Veteran's in-service depression, anxiety and/or excessive worry are not etiologically related to his current depressive disorder. While the VA examinations and opinions were found to be inadequate for adjudication, the opinions were all consistent in stating that the Veteran's depressive disorder is not related to service. Since the Veteran failed to report for another VA psychiatric examination without good cause the Board must adjudicate based on the record before it. See 38 C.F.R. § 3.655. Therefore, since there is preponderance of the evidence of record that the Veteran's current depressive disorder is not etiologically related to the Veteran's service; service connection for an acquired psychiatric disorder is denied.  

Finally, the Board finds that there is no evidence that psychosis manifested within a year of his discharge from active service. The Veteran left service in June 1969 and did not seek mental health treatment for decades. Therefore, an acquired psychiatric disorder cannot be presumed to have been incurred in service. See 8 C.F.R. §§ 3.307, 3.309.

The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is denied. See 38 U.S.C.A §5107 (West 2014).  







							(Continued on the next page)

ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 




S. L Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


